Citation Nr: 1121141	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  07-37 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for somnambulism.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1993 rating decision, the RO denied a claim of entitlement to service connection for somnambulism.

2.  Evidence received since the September 1993 rating decision, which denied the Veteran's claim for entitlement to service connection for somnambulism does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The September 1993 rating decision that denied service connection for somnambulism is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Material evidence has not been received since the September 1993 rating decision that denied entitlement to service connection for somnambulism, and that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1993, the RO denied service connection for somnambulism.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The United States Court of Appeals for Veterans Claims has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Id.

Notwithstanding the RO's decision to not reopen this claim, the Board has jurisdictional responsibility to determine whether it is proper to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim.  Only if the Board determines that new and material evidence sufficient to reopen the claims has been received, will the Board proceed to address the merits.  Otherwise, the analysis ends with a decision to not reopen the claim.

In the September 1993 rating decision, the RO denied the Veteran's claim for somnambulism.  The basis for the denial for somnambulism was that the record showed the condition existed before entering military service and was not shown to have been permanently aggravated by service.  In addition, the final disallowance indicated that the June 1993 VA examination did not reveal a diagnosis of somnambulism.

Based on the above, in order to reopen his claim, the record must show the receipt, since the September 1993 final disallowance, of non-redundant and non-cumulative evidence establishing that the Veteran's claimed somnambulism exists, and that the condition was permanently aggravated by his active service.

Since the last final disallowance of the Veteran's claim for service connection for somnambulism in September 1993, the Veteran underwent VA examinations of his diabetes and has submitted private treatment reports.  

While the VA examinations and private treatment reports are new evidence, they are not material evidence.  None of this new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for somnambulism as they fail to establish that the Veteran currently has somnambulism or, more importantly, that any pre-existing somnambulism was permanently aggravated by his active service from December 1964 to June 1966, over four decades ago.

Indeed, no evidence added to the record since the last final disallowance of his claim shows whether the Veteran either currently has somnambulism or that any pre-existing somnambulism was permanently aggravated by his active service.  In summary, material evidence has not been submitted to reopen the Veteran's claim for entitlement to service connection for somnambulism.  Since his claim may not be reopened, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was partially accomplished by way of a letter from the RO to the Veteran dated in June 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The June 2005 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, since this decision affirms the RO's denial of reopening the claim for service connection, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that reopening the claim for service connection is not warranted, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.
ORDER

New and material evidence having not been received, the application to reopen a claim of service connection for somnambulism is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2010).

In August 2006, the RO issued a rating decision denying reopening a claim for service connection for diabetes mellitus.

The Veteran timely submitted a notice of disagreement in September 2006 as to all the issues adjudicated in the August 2006 rating decision, including the first issue on the title page of this decision.  A statement of the case has not been issued regarding the application for reopening the claim for service connection for diabetes mellitus.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue (whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus).  Id.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate statement of the case on the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on these issues.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


